DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
The Amendment filed 08 March 2021 has been received and considered.
Claims 1-25 are pending.
This Action is Final.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5-9, 11, 12, 14-18, 22-24 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kim et al. (US 20100313270) in view of Sheymov et al. (US 20060259970), Hershman (US 7590880) and further in view of Du et al. (US 20130179973).
As per claims 1 and 11, Kim et al. discloses a method and apparatus, comprising:
a memory; and a processor operatively coupled to the memory (see Fig. 1 numerals 14, 16, and 18);
the processor configured to receive a first signal representing side-channel information associated with an execution of a sequence of instructions by the device during an anomalous 
the processor configured to select, based on the first signal, a first response from a plurality of responses in response to a detection of the anomalous unauthorized access, from the plurality of responses including a second response (see paragraphs [0055]-[0057] where based on the detection of anomalous unauthorized access, the system selects one or more protective actions from issuing an alert, terminating the application, etc.; or a combination thereof);
the processor configured to send a second signal to execute the first response (see paragraph [0057] where the signature matching module sends an alert to the operating system to perform the protective operation).
While Kim et al. generally teaches collecting information during the anomalous/unauthorized access (see paragraph [0028]), they fail to explicitly disclose that this is a second response selected based on the side-channel information.
However, Sheymov et al. teaches detecting unauthorized accesses and responding with a first response module from the plurality of response modules configured to collect information associated with the device during the unauthorized access (see Fig. 4 numerals S420 and S430 and paragraphs [0043]-[0045] where information is collected into a log).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to collect information about the device as a countermeasure in the Kim et al. system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to allow the information to be shared with other devices thereby helping to protect a group of devices (e.g. by sharing the source of the attack/unauthorized access attempt).

However, Hershman teaches the use of a policy to select responses to anomalous/unauthorized access of side-channel information (see column 7 line 23 through column 8 line 22, where the attack level is used to look up a response, this corresponds to a selection policy; see, for example, claim 10 which shows multiple responses can be selected).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use the selection criteria of Hershman in the modified Kim et al. and Sheymov et al. system.
Motivation to do so would have been to select the appropriate response based on the associated risk to the system (see Hershman column 7 lines 41-52).
While the modified Kim et al., Sheymov et al., and Hershman system discloses selecting various responses, they fail to explicitly disclose the responses are application/device dependent.
However, Du et al. teaches using side-channel information to detect unauthorized access and select a response wherein the plurality of responses being application/device-dependent, the response policy associating information of the plurality of responses with information of applications associated with a plurality of unauthorized accesses including the unauthorized access, the applications configured to be stored in a memory of the device and executed by a processor of the device (see Fig. 3 and paragraphs [0040]-[0046]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use application/device-dependent responses in the modified Kim et al., Sheymov et al., and Hershman system.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been to fine tune the responses so that they are more effective.




As per claim 2, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the processor is configured to receive the first signal from a sensor, the sensor configured to capture the side-channel information of the device (see Kim et al. paragraphs [0031]-[0032]).
As per claims 3 and 12, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the processor is configured to receive the first signal from a sensor, the sensor configured to capture the side-channel information associated with at least one of electro-magnetic radiation of the device, a temperature of the device, a voltage of the device, a current of the device, or a time delay of the device, in response to the execution of the sequence of instructions during the anomalous unauthorized access (see Kim et al. paragraphs [0031]-[0032] capturing the current/power of the device).
As per claims 5 and 14, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the processor is configured to receive the first signal from a sensor, the first signal associated with a power signature of the device in response to the execution of the sequence of instructions during the anomalous unauthorized access (see Kim et al. paragraphs [0031]-[0032] and [0055]).
As per claims 6 and 15, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the plurality of responses include at least one of (1) preventing access to the device in response to the detection of the unauthorized access, (2) disabling at least a portion of the device in response to the detection of the unauthorized access, (3) powering down the device in response to the detection of the unauthorized access, (4) resetting the device in response to the detection of the unauthorized access, (5) physically damaging at least a portion of the device in response to the detection of the unauthorized access, (6) setting at least a portion of the device into an irrecoverable logic state in response to the detection of the unauthorized access, (7) permanently erasing a memory of the device in response to the detection of the unauthorized access, or (8) destroying at least a portion of the device in response to the detection of the unauthorized access (see Kim et al. paragraph [0057]).

As per claims 9 and 18, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the processor is configured to cause additional processing resource to be allocated to the device in response to the detection of the anomalous unauthorized access (see Kim et al. paragraph [0028] where monitoring for a period of time requires additional processing resources).
As per claim 22, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the unauthorized access to the device includes unauthorized modifications to at least one of software, firmware, or hardware of the device (see Du et al. paragraphs [0040]-[0046] where a virus is unauthorized access).
As per claim 23, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the unauthorized access to the device includes unauthorized access or modifications to the device introduced by at least one untrusted link in a supply chain in the device's lifecycle (see Du et al. paragraphs [0040]-[0046] where the infection with a virus is the result of unauthorized modification from an untrusted link, e.g. user, in the supply chain).
.
Claims 4 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modified Kim et al., Sheymov et al., Hershman, Du et al. system as applied to claims 1 and 11 above, and further in view of Estevez et al. (US 20090085737).
As per claims 4 and 13, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses using a single first side-channel information to detect anomalous unauthorized access, but fails to explicitly disclose the use of second side-channel information.
However, Estevez et al. teaches the use of multiple pieces of side-channel information to detect anomalous unauthorized access (see paragraph [0035]) where each of the first side-channel information and the second side-channel information is associated with at least one of electro-magnetic radiation of the device, a temperature of the device, a voltage of the device, a current of the device, or a time delay of the device, in response to the execution of the sequence of instructions during the unauthorized access (see paragraph [0031]).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to use multiple pieces of side-channel information as part of detecting anomalous unauthorized access to a device.
Motivation, as recognized by one of ordinary skill in the art, to do so would have been detect specific use cases which are unique thereby increasing the detection rate of anomalous unauthorized access.
Claims 10 and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modified Kim et al., Sheymov et al., Hershman, and Du et al. system as applied to claims 1 and 11 above, and further in view of Shield et al. (US 5736777).
As per claims 10 and 19, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses various protective actions, but fails to explicitly disclose the processor is configured to be operatively coupled to a circuit, the circuit configured to provide a power spike to physically damage a portion of the device in response to the detection of the anomalous unauthorized access.
However, Shield et al. teaches the processor is configured to be operatively coupled to a circuit, the circuit configured to provide a power spike to physically damage a portion of the device in response to the detection of the unauthorized access (see column 3 lines 34-52).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to physically damage a portion of the modified Kim et al., Sheymov et al., Hershman, and Du et al. system.
Motivation to do so would have been to secure components from inspection (see Shield et al. column 3 lines 34-52).
Claim 20 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modified Kim et al., Sheymov et al., Hershman, and Du et al. system as applied to claim 1 above, and further in view of Chamberot (US 20070220603).
As per claim 20, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system (as combined with respect to claim 1 above) discloses a non-transitory processor-readable medium storing code representing instructions to be executed by a processor, the code comprising code to cause the processor to: receive, from a sensor, side-channel information of a target device, the side-channel information associated with power of the target device in response to an execution of a sequence of instructions at the target device during an unauthorized access of the target device (see Kim et al. paragraph [0055]); select, based on the side-channel information and in response to a detection of the 
The modified Kim et al., Sheymov et al., Hershman, and Du et al. system fails to explicitly disclose the side-channel information is electro-magnetic radiation of the target device.
However, Chamberot teaches the prevention/detection of unauthorized access using signatures based on electro-magnetic radiation of the device (see paragraphs [0015]-[0017] and [0120]-[0128]).
At the time of the invention, it would have been obvious to substitute electro-magnetic radiation as the side-channel information in the modified Kim et al., Sheymov et al., Hershman, and Du et al. system with the predictable result of detecting unauthorized access using a known parameter of the device.
Claim 21 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modified Kim et al., Sheymov et al., Hershman, and Du et al. system as applied to claim 1 above, and further in view of Shen-Orr et al. (US 20140143883).
As per claim 21, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system the use of a first signal representing side-channel information of the sequence of instructions executed by the device (see Kim et al. [0055]-[0057]), but fails to explicitly disclose the signal represents bit transformations.
However, Shen-Orr et al. teaches the use of bit transitions during execution (see paragraphs [0023] and [0030]-[0031]).

Motivation, as recognized by one of ordinary skill in the art, to do so would have been to include information in the signal to detect anomalous/unauthorized activity in a protected system.
Claim 25 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over the modified Kim et al., Sheymov et al., Hershman, and Du et al. system as applied to claim 1 above, and further in view of Hoyos et al. (US 20160019539).
As per claim 25, the modified Kim et al., Sheymov et al., Hershman, and Du et al. system discloses the monitoring of various side-channel information, but fails to explicitly disclose the use of RF as side-channel information.
However, Hoyos et al. teaches the use and detection of RF anomalies (see paragraphs [0094] where an RF transceiver and processor must be included to identify the abnormal RF signatures).
At the time of the invention, it would have been obvious to one of ordinary skill in the art to include detect RF anomalies in the modified Kim et al., Sheymov et al., Hershman, and Du et al. system.
Motivation to do so would have been to identify abnormal RF radiation levels suggesting the use of video screens to spoof the system (see Hoyos et al. paragraph [0094]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5-12, 14-19, and 21-24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 9,886,583. Although the claims at issue are not identical, they are not patentably distinct from each in view of Du et al.  More specifically, claims 1 and 10 of ‘583 contain the limitations of claims 1 and 11 of the current application; claims 8 and 9 of .
Claims 4 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 10 of U.S. Patent No. 9,886,583 in view of Du et al. (as above) and in view of Estevez et al. (US 20090085737). As per claims 4 and 13, the ‘583 claims discloses using a single first side-channel information to detect anomalous unauthorized access, but fails to explicitly disclose the use of second side-channel information. However, Estevez et al. teaches the use of multiple pieces of side-channel information to detect anomalous unauthorized access (see paragraph [0035]) where each of the first side-channel information and the second side-channel information is associated with at least one of electro-magnetic radiation of the device, a temperature of the device, a voltage of the device, a current of the device, or a time delay of the device, in response to the execution of the sequence of instructions during the unauthorized access (see paragraph [0031]). At the time of the .
Claim 20 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 19 of U.S. Patent No. 9,886,583 in view of Du et al. (as put forth above) in view of  Chamberot (US 20070220603). As per claim 20, the ‘583 claims teach all the limitations of pending claim 20, but fails to explicitly disclose the side-channel information is electro-magnetic radiation of the target device. However, Chamberot teaches the prevention/detection of unauthorized access using signatures based on electro-magnetic radiation of the device (see paragraphs [0015]-[0017] and [0120]-[0128]). At the time of the invention, it would have been obvious to substitute electro-magnetic radiation as the side-channel information in the ‘583 claims with the predictable result of detecting unauthorized access using a known parameter of the device.
Claim 25 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 9,886,583 in view of Du et al. (as put forth above) in view of  Hoyos et al. As the ‘583 claims disclose the monitoring of various side-channel information, but fails to explicitly disclose the use of RF as side-channel information. However, Hoyos et al. teaches the use and detection of RF anomalies (see paragraphs [0094] where an RF transceiver and processor must be included to identify the abnormal RF signatures). At the time of the invention, it would have been obvious to one of ordinary skill in the art to include detect RF anomalies in the ‘583 system. Motivation to do so would have been to identify abnormal RF radiation levels suggesting the use of video screens to spoof the system (see Hoyos et al. paragraph [0094]).

Response to Arguments
Applicant’s arguments with respect to claims 1-25 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: the remaining references on the PTO-892 form are directed to detecting anomalous unauthorized access using physical characteristics and performing multiple responses based on said detecting.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J PYZOCHA whose telephone number is (571)272-3875.  The examiner can normally be reached on Monday-Thursday 7:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571) 270-3618.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/Michael Pyzocha/               Primary Examiner, Art Unit 2419